IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50289
                         (Summary Calendar)
                         __________________


DANTE D'AGOSTINO, III,

                                        Plaintiff-Appellant,

                               versus

CYNDI KRIER, Judge, Commissioner's Court;
BEXAR COUNTY; RALPH LOPEZ, Sheriff; JOSE
PEPE LUCERO; JOHN C. SPARKS, Dr.,

                                        Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      (USDC No. SA-94-CA-321)
                        - - - - - - - - - -
                           April 17, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Dante D'Agostino, III, appeals from summary judgment in favor

of Bexar County, Chief Judge Cyndi Krier, Sheriff Ralph Lopez, and

Director Pepe Lucero.    He argues that the district court erred in

granting summary judgment on his claim that the defendants were

deliberately indifferent to his serious medical needs.         We have

reviewed the record and the district court's opinion and find no

reversible error. D'Agostino v. Krier, No. SA-94-CA-321 (W.D. Tex.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Mar. 31, 1995).     The motions for production of documents and

appointment of counsel on appeal are DENIED.

    On appeal, D’Agostino can present no legal points arguable on

their merits, and the appeal is frivolous.   See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983).   Because the appeal is frivolous, it

is DISMISSED.   See 5th Cir. Rule 42.2.   We caution D’Agostino that

any additional frivolous appeals filed by him will invite the

imposition of sanctions. If D’Agostino has any pending appeals, we

caution him to review them to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

APPEAL DISMISSED.




                                  2